Order granting motion of defendant McQuade to dismiss the complaint as to him reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to the respondent McQuade to serve his answer within ten days from the entry of the order herein on payment of costs. In our opinion, the complaint states a sufficient cause of action against the respondent. The provision contained in the order of August 5,1930, requiring plaintiff to give a bond to secure future alimony, was on the face of the order invalid and beyond the jurisdiction of the court to make and consti*734tuted no protection tó the respondent in continuing plaintiff’s imprisonment until compliance with such diretion in the order. An order requiring plaintiff to give a bond to secure future alimony within a reasonable time fixed in such order would have been proper and within the power of the court to grant, but the further direction contained in the same order, fixing no time within which plaintiff might comply with such direction, but directing that he be committed to jail and detained in close custody until he had given the bond in question, was clearly beyond the jurisdiction of the Special Term and is void. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.